Citation Nr: 1629283	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  13-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cervical dysplasia status post LEEP process.

3.  Entitlement to service connection for residuals from status post breast reduction.

4.  Entitlement to an initial compensable rating for status post breast reduction scar on the right breast. 

5.  Entitlement to an initial compensable rating for status post breast reduction scar on the left breast. 

6.  Entitlement to service connection for pes planus of the right foot.

7.  Entitlement to service connection for pes planus of the left foot.

8.  Entitlement to service connection for enlarged thyroid. 
9.  Entitlement to service connection for an acquired psychiatric disability (previously claimed as depression).

10.  Entitlement to service connection for a dental disorder for compensation purposes (previously claimed as dental implants).

11.  Entitlement to an initial rating in excess of 30 percent for chronic migraine headaches.

12.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

13.  Entitlement to an initial rating in excess of 10 percent for status post arthroscopic surgery of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1989 to April 2009. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified at a Travel Board hearing at the RO in Jackson, Mississippi before the undersigned.  During the hearing the Veteran waived initial Agency of Original Jurisdiction (AOJ) review of subsequent evidence associated with the record, which included additional service treatment records and VA treatment records.

The Board has recharacterized the Veteran's claim for depression more broadly to an acquired psychiatric disability in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from July 2008 to June 2012 and February 2011.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for pes planus of the right and left feet, enlarged thyroid, acquired psychiatric disability, and dental disorder for compensation and VA outpatient dental treatment purposes, as well as entitlement to higher initial ratings for chronic migraine headaches, right knee strain, and status post arthroscopic surgery of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current hypertension was incurred while in service.

2.  Cervical dysplasia is an abnormality, and is not, by itself, a cognizable ratable disability according to VA regulations.

3.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

4.  The Veteran has not been shown to have current residuals (other than service-connected scars on the right and left breasts) at any time since separation from service that is related to her in-service status post breast reduction.

5.  From May 1, 2009 to April 27, 2011, the Veteran's service-connected status post breast reduction scars on the right and left breasts have not been manifested by instability, pain, soft tissue damage, or surface area of 144 square inches or greater. 

6.  Since April 28, 2011, the Veteran's service-connected status post breast reduction scars on the right and left breasts have been manifested by pain. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015); 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).

2.  The criteria for entitlement to service connection for cervical dysplasia status post LEEP process have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 4.1 (2015).

3.  The criteria for entitlement to service connection for residuals from status post breast reduction have not been met.  38 U.S.C.A. §§ 101(33), 1110, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

4.  The criteria for entitlement to initial compensable rating for status post breast reduction scars on the right and left breasts have not been met from May 1, 2009 to April 27, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21 (2015); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

5.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to an initial rating of 10 percent, and no higher, for status post breast reduction scars on the right and left breasts have been met since April 28, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21; 38 C.F.R. § 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision to grant entitlement to service connection for hypertension, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.  

For the issues of entitlement to service connection for cervical dysplasia status post LEEP process and residuals from status post breast reduction, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

As service connection, an initial rating, and an effective date have been assigned for the issues of entitlement to initial compensable ratings for status post breast reduction scars of the right and left breasts, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

For the issues of entitlement to service connection for cervical dysplasia status post LEEP process and residuals from status post breast reduction, as well as entitlement to initial compensable ratings for status post breast reduction scars of the right and left breasts, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  

There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected status post breast reduction scars of the right and left breasts on appeal since she was last examined in October 2009.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).

With regard to the April 2016 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issues on appeal and engaged in a discussion as to substantiation of the claims.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss her complaints regarding cervical dysplasia, residuals from status post breast reduction, and service-connected status post reduction scars on the right and left breasts.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

There is also no evidence that additional relevant records have yet to be requested.  While additional development is requested in the remand section below for the AOJ to obtain outstanding post-service treatment records from Kessler Air Force Base and any VA facility in Biloxi, Mississippi, there is no indication of record, nor has the Veteran sufficiently identified, that these records are relevant to the claims on appeal for cervical dysplasia, residuals from status post breast reduction, and service-connected status post breast reduction scars of the right and left breasts.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 
Service Connection for Hypertension

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Hypertension is demonstrated when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension is demonstrated when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Id.

At the time of the Veteran's examination, acceptance, and enrollment for military service, the October 1988 examination report documented her blood pressure reading was 118 over 72 and no pertinent abnormalities were noted following the clinical evaluation.  On the October 1988 Report of Medical History, the Veteran marked "no" for having or ever having had a history of high or low blood pressure.

Review of the Veteran's service treatment records show the Veteran developed hypertension during her period of active service prior to separation in April 2009.  Hypertension (systemic) is listed among the Veteran's list of active problems in treatment records from Kessel Air Force Base dated from August 2007 to March 2009.  Moreover, service treatment records show her diastolic blood pressure was predominantly 90mm or greater from June 2000 to January 2009 as documented by the following blood pressure readings:

* 133/90 and 122/96 (June 8, 2000)
* 124/94 (December 11, 2001)
* 135/91 (February 22, 2002)
* 137/91 (February 12, 2004)
* 129/90 (October 11, 2006)
* 138/97 (July 10, 2007)
* 138/90 (January 29, 2008)
* 136/90 (October 9, 2008)
* 131/92 (December 3, 2008)
* 153/113 and 148/90 (December 10, 2008)
* 140/90 (January 16, 2009)

As a result, the Board finds the pertinent evidence of record shows the Veteran's diastolic blood pressure was predominantly 90mm or greater to warrant a finding of hypertension during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

Service Connection for Cervical Dysplasia

Dysplasia is defined as an abnormality of development; in pathology, alteration in size, shape, and organization of adult cells.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 517 (28th ed. 2007).  It is merely a clinical finding that may be an early warning of an actual disability, but is not itself disabling.  Moreover, cervical dysplasia is considered a precursor to carcinoma.  Id.  at 518.  As such, the Board finds that cervical dysplasia is an abnormality and is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities does not contemplate a separate disability rating for obesity).  

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim."  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 4.1. 

In summary, there must be competent evidence of a current disability to support service connection, and an abnormality, such as cervical dysplasia, does not of itself constitute disease or disability.  Because cervical dysplasia is not a disease or disability for which service connection may be granted on a direct basis, the claim must be denied. 

Service Connection for Residuals from Status Post Breast Reduction

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 U.S.C.A. § 1117 (a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B).

In this case, the Board finds that the Veteran is a Persian Gulf Veteran as her DD Form 214 reflect that she had foreign service in the Southwest Asia theater of operations during her period of active service from April 1989 to April 2009.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.317 (e)(2).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for status post breast reduction.  In particular, the Board finds that the Veteran has not been shown to have current residuals (other than scars on the right and left breasts that are already service connected) at any time since separation from service that is related to her in-service status post breast reduction.  

Following clinical evaluation and review of the claims file, the October 2009 VA general medical examiner noted the Veteran's in-service breast reduction in 2001 to improve back and pain, no masses palpable, no palpable tenderness, and no current residuals (other than the scars on the right and left breasts).  

Throughout the course of the appeal period, the Veteran has been silent with regard to any additional residuals from the in-service status post breast reduction, as noted in the August 2009 VA Form 21-526, April 2011 notice of disagreement, January 2013 VA Form 9, and at the April 2016 Board hearing, as well as in post-service treatment records. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Moreover, current residuals or symptomatology is needed to develop a claim under the provisions of a qualifying chronic disability.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Evidence must show that the Veteran currently has the disability or residuals which benefits are being claimed.  Because the evidence shows that the Veteran does not have current residuals (other than service-connected scars on the right and left breasts) attributable to her in-service status post breast reduction at any time since separation from service, service connection is not warranted for status post breast reduction.




Initial Compensable Ratings for Status Post Breast Reduction Scars

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected status post breast reduction scars on the right and left breasts in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

The Veteran filed her initial claim requesting service connection for status post breast reduction scars on the right and left breasts in August 2009.  In the April 2010 VA rating decision, service connection was granted.  The Veteran was assigned noncompensable (0 percent) disability ratings for the entire appeal period effective from May 1, 2009 (the day following separation from active service because the claim was received within one year after separation from service).  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.

At the outset, the Board notes finds that Diagnostic Code 7800 is not applicable in this case as it provides ratings for scars of the head, face, or neck.  In this case, the service-connected scars are located on the Veteran's chest.

Diagnostic Code 7801 provides compensable ratings from 10 percent to 40 percent for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A deep scar is one associated with underlying soft tissue damage.  

Diagnostic Code 7802 provides a 10 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear with area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 provides compensable ratings from 10 percent to 30 percent for scar(s) that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The Board considers whether initial compensable ratings are warranted at any time since May 1, 2009.

At the October 2009 VA general medical examination, the Veteran reported occasional itching from her status post breast reduction scars on the right and left breasts and that she can do activities of daily living.  She denied any pain, infection, skin breakdown, functional limitations, effects on occupation, and undergoing any current treatment.  Upon clinical evaluation, the Veteran documented the Veteran's right side scar measured 29.5 by 0.5 centimeters and the left side scar measured 38 by 0.5 centimeters.  There were no objective findings of painful scars, skin breakdown, cheloid formation, inflammation, underlying soft tissue damage, functional limitations, significant disfigurement, tenderness, or rash.  The VA examiner concluded these scars were stable with no functional limitations.  

In the April 28, 2011 notice of disagreement, the Veteran reported pain in her nipple.  In the January 2013 VA Form 9, she also reported the scars are a discomfort because of their location and get irritated by her clothing and occasionally hurt and itch.

Most recently, at the April 2016 Board hearing, the Veteran reported her scars get irritable and itch due to the location of her clothing, specifically intimate apparel, which rubs on the scars.  She characterized the discomfort from her scars as tenderness and noted that sometimes little pus bumps develop on the scars and described.  The Veteran also distinctly denied the scars ever cracking or feeling painful and answered no when asked if she has any problems because of the scars in terms of lifting her arms. 

Review of the post-service treatment records are silent for any reported symptomatology or treatment for these service-connected scars.

After review of the pertinent evidence of record, as discussed above, the Board finds that the most probative evidence of record also does not show the Veteran's service-connected status post breast reduction scars on the right and left breasts have been manifested by instability or pain at any time from May 1, 2009 to April 27, 2011.  As such, initial compensable ratings are not warranted during that period

For the appeal period since April 28, 2011 (the Veteran's notice of disagreement), the Board will resolve reasonable doubt and increase the disability ratings to 10 percent, and no higher because that is the first indication of record that the Veteran's service-connected status post breast reduction scars on the right and left breasts have been manifested by pain.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 38 C.F.R. § 4.118, Diagnostic Code 7804 (A higher rating of 20 percent requires three or four scars that are unstable or painful.).

After review of the pertinent evidence of record, as discussed above, the Board finds that the most probative evidence of record also does not show the Veteran's service-connected status post breast reduction scars on the right and left breasts have been manifested by instability or pain at any time from May 1, 2009 to April 27, 2011.  Moreover, these service-connected scars have not been manifested by soft tissue damage or surface area of 144 square inches or greater to warrant a higher rating at any time during the entire initial rating period on appeal.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802.

The Board has considered the Veteran's reported history of symptomatology related to these service-connected scars pursuant to seeking VA compensation benefits.  She is competent to report symptoms and observations, such as pain, because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, her statements do not rise to a level of competency to identify the specific level of impairment according to the appropriate diagnostic codes and relevant rating criteria, such as soft tissue damage.  In this case, such competent evidence concerning the nature and extent of the Veteran's scars has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's scars were so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal periods.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned initial evaluations for the appeal periods with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for status post breast reduction scars on the right and left breasts for which service connection is in effect.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Throughout the course of the appeal, the Veteran's medical history includes pain, tenderness, irritability, itchiness, and pus bumps.  

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's scars that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected scars under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the schedular ratings for the scars on appeal have been in effect for the appropriate periods on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for these scars.

Lastly, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record in connection with the service-connected status post breast reduction scars on the right and left breasts currently on appeal and, thus, is not addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Service connection for hypertension is granted.

Service connection for cervical dysplasia status post LEEP process is denied.

Service connection for residuals from status post breast reduction is denied. 

An initial compensable rating for status post breast reduction scar on the right breast from May 1, 2009 to April 27, 2011 is denied. 

An initial rating of 10 percent, and no higher, for status post breast reduction scar on the right breast since April 28, 2011 is granted, subject to the regulations governing the award of monetary benefits.  

An initial compensable rating for status post breast reduction scar on the left breast from May 1, 2009 to April 27, 2011 is denied. 

An initial rating of 10 percent, and no higher, for status post breast reduction scar on the left breast since April 28, 2011 is granted, subject to the regulations governing the award of monetary benefits.  




REMAND

A remand is needed to obtain additional VA medical opinions for the issues of service connection for pes planus of the right and left feet, an acquired psychiatric disability, and enlarged thyroid to properly adjudicate these claims.  

First, review of the Veteran's service treatment records show a notation of "mild pes planus, asymptomatic" on her October 1988 entrance examination report.  The Veteran was diagnosed with mild bilateral pes planus following clinical evaluation at the October 2009 VA general medical examination and November 2012 VA Disability Benefits Questionnaire (DBQ) examination for flatfoot (pes planus).  While the November 2012 VA examiner concluded the Veteran's diagnosis is developmental and pre-existed military service, the incorrect evidentiary standard was used and the Veteran has subsequently reported worsening symptoms during service at the April 2016 Board hearing.  Specifically, the Veteran reported she started to have problems with flat feet, such as sore and aching feet, around 2002 during service.  As such, an additional VA medical opinion (using the evidentiary standard of clear and unmistakable evidence) is needed to address aggravation of a pre-existing diagnosis of bilateral pes planus to properly adjudicate the issues of entitlement to service connection for pes planus of the right and left feet.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, the Veteran was afforded a November 2009 VA DBQ examination for mental disorders (except posttraumatic stress disorder (PTSD) and eating disorders).  Following the clinical evaluation and review of the claims file, the examiner concluded the Veteran had an adjustment disorder during service which resolved therein and did not have a current psychiatric diagnosis.  Subsequently, treatment records dated during and after service associated with the record in 2016 list depression among the Veteran's list of active problems from January 2009 to June 2012.  In light of such evidence and the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War, an additional VA examination and medical opinion are needed to address whether the Veteran has a current acquired psychiatric disability, and if not, are any symptoms therefore attributable to an undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Barr, 21 Vet. App. at 312.  

Next, following the October 2009 VA general medical examination, the Veteran was diagnosed with enlarged thyroid, asymptomatic.  Since then, the Veteran reported at the April 2016 Board hearing that she has recently been tested every six months by Dr. Burr at Kessler Air Force Base for a suspected diagnosis of Graves' disease that could be related to her thyroid.  In light of the Veteran's service in the Southwest Asia theater of operations during the Persian Gulf War and no findings of a current diagnosis attributable to her laboratory findings of an enlarged thyroid, a remand is needed to obtain a VA medical opinion to properly adjudicate the issue of entitlement to service connection for enlarged thyroid.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Next, with regard to the Veteran's claim on appeal for a dental disorder, the Veteran should be asked to identify and dental treatment records that are relevant to her claim.  

Lastly, at the April 2016 Board hearing the Veteran identified outstanding VA treatment records from Kessler Air Force Base in Biloxi, Mississippi and a VA facility in Biloxi, Mississippi.  Specifically she noted seeking recent treatment from Kessler for her enlarged thyroid and chronic migraine headaches and undergoing physical therapy for her knees at Kessler and VA on several occasions from 2010 to 2013.  Review of the record shows the most recent treatment records from Kessler is dated in April 2012 and from the Biloxi VA Medical Center (VAMC) in June 2012.  As a result, a remand is needed to obtain these potentially relevant identified outstanding treatment records for the issues of entitlement to service connection for enlarged thyroid and higher ratings for the service-connected chronic migraine headaches, right knee strain, and status post arthroscopic surgery of the left knee.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records from Kessler Air Force Base in Biloxi, Mississippi dated since April 2012 and from any VA facility in Biloxi, Mississippi dated since June 2012.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  The Veteran should be asked to provide or authorize the release of any additional records that are relevant to her claim for service connection for a dental disorder.  

3.  After completion of the above, send the claims file to the physician who conducted the November 2012 VA DBQ examination and opinion for flatfoot (or a suitable substitute) to provide an opinion regarding her bilateral pes planus.  The examiner should note that review of the file occurred, to include the Veteran's testimony at the April 2016 Board hearing, service records, and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.

a) Please explain whether pes planus is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b)  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional disability.  

c) If it is not a congenital or developmental defect, was the pes planus shown on service entrance examination at least as likely as not aggravated (i.e., permanently increased in severity) during that period of service?

d)  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

3.  Obtain an additional appropriate examination to determine the etiology of an acquired psychiatric disability that may exist.  The examiner should note that review of the file occurred, to include the Veteran's testimony at the April 2016 Board hearing, service records, and any other medical records obtained.  Only if the clinician concludes that an examination is required, should one be provided.

For any acquired psychiatric diagnosis identified since May 1, 2009 (even if it has since resolved), the examiner should opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service from April 1989 to April 2009.

If the Veteran has any psychiatric symptomatology since May 1, 2009 (even if it has since resolved) that is not attributable to a known clinical psychiatric diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology noted in the November 2009 VA DBQ examination report for mental disorders.  If there is any basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4.  Send the claims file to an appropriate physician to provide an opinion regarding her enlarged thyroid and symptoms therefore.  The physician should note that review of the file occurred, to include the Veteran's testimony at the April 2016 Board hearing, service records, and any other medical records obtained.  Only if the physician concludes that an examination is required, should one be provided.

For any diagnosis identified since May 1, 2009 (even if it has since resolved) attributable to the Veteran's enlarged thyroid, the physician should opine as to whether it is at least as likely as not that the diagnosis manifested in service or is otherwise causally or etiologically related to the Veteran's period of honorable service from April 1989 to April 2009.

If the Veteran has any symptomatology from her enlarged thyroid since May 1, 2009 (even if it has since resolved) that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Persian Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

5.  Schedule the Veteran for another dental examination to determine whether she has current disability that at least as likely as not resulted from either trauma or a disease process (such as osteomyelitis) during service.  The examiner should review the electronic record and indicate that such was accomplished in the examination report.  

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the AOJ should review the examination report and medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If an report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

8.  When the development requested has been completed, the remaining issues on appeal should be readjudicated on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


